Citation Nr: 1760316	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, to include ankylosing spondylitis of the lumbosacral joint, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for a back disability, to include ankylosing spondylitis is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A May 2008 rating decision denied reopening a claim of entitlement to service connection for ankylosing spondylitis of the lumbosacral joint. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability, to include ankylosing spondylitis of the lumbosacral joint.


CONCLUSION OF LAW

Subsequent to the final May 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, to include ankylosing spondylitis of the lumbosacral joint.  38 U.S.C. 
§§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As the Board's decision herein to reopen the claim of entitlement to service connection for a back disability is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012) and the implementing regulations.

II. Legal Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for a back disability was denied in a July 1971 rating decision.  The Veteran subsequently filed several claims to reopen the claim, and it was denied on multiple occasions, including on the merits in a December 1976 Board decision.  The July 1971 rating decision denied the original claim for service connection on the basis that the service treatment records did not reflect a disability of the back.  The December 1976 Board decision denied the claim on the basis that a back disability, referred to as an unstable spine, preexisted service and did not increase in severity during service.  In a May 2008 rating decision, the RO denied reopening the claim on the basis that no new and material evidence had been received to warrant reopening of the claim.  The Veteran did not appeal that decision or submit new and material evidence within one year of the May 2008 denial, and so, the decision became final. 
 

In September 2016, VA received a statement from Dr. MAM who noted that the Veteran's ankylosing spondylitis had its onset prior to military service, but found that his symptoms had worsened while in service.  This evidence is not cumulative or redundant of the evidence previously of record and it relates to an unestablished element of the claim, namely that the preexisting disability had increased in severity during service.  The claim to reopen the claim of entitlement to service connection for a back disability, to include ankylosing spondylitis, is granted.


ORDER

New and material evidence having been received, the claim to reopen the claim of entitlement to service connection for a back disability, to include ankylosing spondylitis is granted.


REMAND

A remand of the Veteran's service connection claim for a back disability is necessary.  The RO declined to reopen the claim, and generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).   Moreover, the Veteran has not been afforded a VA examination to assess the etiology of his back disability.  Thus, the appeal must be remanded for further development and agency of original jurisdiction (AOJ) consideration of the claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Afford the Veteran a VA examination with a physician with sufficient expertise to determine the nature and etiology of the Veteran's back disability.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the record the physician should state a medical opinion with respect to each of the following questions.

Is it at least as likely as not (50 percent or better probability) that the Veteran's back disability, to include ankylosing spondylitis, was present in service and if so, did the disability clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any back disability that the physician believes existed prior to the Veteran's entrance onto active duty, did the disability clearly and unmistakably not undergo a permanent increase in severity as a result of service?

With respect to any currently present back disability that the physician believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service?

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.

The rationale for each opinion expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  Adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.   Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


